      Case 3:20-cv-00113-DPM-PSH Document 7 Filed 06/22/20 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF ARKANSAS
                          NORTHERN DIVISION

LAVARIOUS JONES                                                            PLAINTIFF


v.                           No: 3:20-cv-00113 DPM-PSH


BRENT COX, et al.                                                      DEFENDANTS

                                        ORDER

      Having reviewed Plaintiff Lavarious Jones’ amended complaint (Doc. No. 5)

for screening purposes,1 it appears that service is appropriate with respect to Jones’

claims against the defendants.2 The Clerk of the Court shall prepare summonses for

the defendants, and the United States Marshal is hereby directed to serve a copy of

the amended complaint (Doc. No. 5) and summons on each defendant without

prepayment of fees and costs or security therefor. Service should be attempted




      1
        The Prison Litigation Reform Act (PLRA) requires federal courts to screen
prisoner complaints seeking relief against a governmental entity, officer, or employee.
28 U.S.C. § 1915A(a).
      2
        Because Jones indicates he is a pre-trial detainee, his claims are analyzed under
the Due Process clause of the Fourteenth Amendment rather than the Eighth
Amendment’s prohibition on cruel and unusual punishment. See
Stearns v. Inmate Servs. Corp., 957 F.3d 902, 908 (8th Cir. 2020) (finding that the proper
standard applicable to a pre-trial detainee is whether conditions amount to punishment).
      Case 3:20-cv-00113-DPM-PSH Document 7 Filed 06/22/20 Page 2 of 2




through the Greene County Sheriff’s Office.3

      IT IS SO ORDERED this 22nd day of June, 2020.




                                       UNITED STATES MAGISTRATE JUDGE




      3
        If any of the Defendants are no longer County employees, the individual
responding to service must file a SEALED statement providing the unserved Defendant’s
last known private mailing address.
                                          2
